Citation Nr: 0432172	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  99-10 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a posterior urethral transection 
(PUT) prior to June 9, 1999.

2.  Entitlement to a rating in excess of 40 percent for 
postoperative residuals of a PUT on and after June 9, 1999.

3.  Entitlement to an increased rating for pelvic fracture 
residuals, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1966 to December 
1968.

This appeal to the Board of Veterans Appeals' (Board) 
initially arose from a November 1998 rating action that 
denied a rating in excess of 20 percent for pelvic fracture 
residuals, and granted an increased rating from 0 percent to 
20 percent for postoperative residuals of a PUT.  A Notice of 
Disagreement with the assigned ratings was received in 
December 1998, and a Statement of the Case (SOC) was issued 
in May 1999.  A Substantive Appeal was received in June 1999.  

By rating action of April 2000, the RO increased the rating 
of the veteran's postoperative residuals of a PUT from 20 
percent to 30 percent, effective August 10, 1999; the matters 
of higher ratings prior to and on and after that date remain 
for appellate consideration.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Supplemental SOCs (SSOCs) were issued in May 2000 and 
February 2002.  

In May 2002, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

In November 2003, the Board remanded this case to the RO for 
due process development.   By rating action of May 2004, the 
RO increased the rating of the veteran's postoperative 
residuals of a PUT from 20 percent to 40 percent, effective 
June 9, 1999; the matter of higher rating prior to and on and 
after that date remain for appellate consideration.  A SSOC 
was issued in June 2004, reflecting the RO's continued denial 
of a rating in excess of 20 percent for pelvic fracture 
residuals prior to June 9, 1999.

The Board's decision on the claims for higher ratings for 
postoperative residuals of a PUT is set forth below.  The 
claim for a rating in excess of 20 percent for pelvic 
fracture residuals is addressed in the remand following the 
order; that matter being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for higher ratings for a PUT has been 
accomplished.

2.  Prior to June 9, 1999, the veteran's postoperative 
residuals of a PUT were manifested by a voiding dysfunction 
that required him to wear absorbent materials that had to be 
changed less than twice a day, and urinary frequency that 
required him to awaken to void no more than twice a night; 
catheterization was not required.

3.  Since June 9, 1999, the veteran's postoperative residuals 
of a PUT have been manifested by a voiding dysfunction that 
requires him to wear absorbent materials that must be changed 
no more than 4 times per day.




CONCLUSIONS OF LAW

1.  Prior to June 9, 1999, the criteria for a rating in 
excess of 20 percent for postoperative residuals of a PUT 
were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.115, Diagnostic Code 7518 (2004).

2.  Since June 9, 1999, the criteria for a rating in excess 
of 40 percent for postoperative residuals of a PUT are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115, 
Diagnostic Code 7518 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for higher rating for postoperative 
residuals of a PUT prior to June 9, 1999 and in excess of 40 
percent for that disorder on and after June 9, 1999, has been 
accomplished.  

In the November 1998 rating action, the May 1999 SOC, the 
April 2000 rating action, the May 2000 and February 2002 
SSOCs, the March 2002, January 2003, and February 2004 RO 
letters, the May 2004 rating action, the June 2004 SSOC, and 
the October 2004 RO letter, the veteran and his 
representative were variously notified of the legal criteria 
governing his claims, the evidence that had been considered 
in connection with his appeal, and the bases for the partial 
grants and/or denials of his claims.  After each, he was 
afforded an opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the February 2004 RO letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was requested to 
identify, and provide the necessary releases for medical 
records from, any medical providers from whom he wanted the 
RO to obtain and consider evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claims; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all notice 
requirements have been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the VA Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  
In the case now before the Board, documents strictly meeting 
the VCAA's notice requirements were not provided, nor could 
they have been provided, prior to the 1998 and April 2000 
rating actions on appeal, inasmuch as the VCAA was not 
enacted until late 2000.  However, the Board finds that any 
lack of full, pre-adjudication notice in this case does not 
prejudice the veteran in any way.  

As indicated above, the numerous rating actions, RO letters, 
SOCs, and SSOCs issued between 1998 and 2004 have repeatedly 
explained to the veteran what was needed to substantiate his 
claims.  As a result of RO development and the Board remand, 
extensive medical records, identified below, have been 
associated with the claims file and considered in 
adjudicating the claims for higher evaluations for a PUT.  
The RO most recently readjudicated the veteran's claims in 
2004 on the basis of all the evidence of record, as reflected 
in the May 2004 rating action and the June 2004 SSOC.

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO, on its own initiative as well 
as pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining extensive VA genitourinary clinical records from 
1997 to 2004, and comprehensive reports of VA examination in 
June 1998 and August 1999.  The veteran furnished testimony 
during a Board hearing at the RO in May 2002; as indicated, a 
transcript of that hearing is of record.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence that has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims for ratings 
in excess of 20 percent for postoperative residuals of a PUT 
prior to June 9, 1999 and in excess of 40 percent for that 
disorder on and after June 9, 1999 on appeal, at this 
juncture, without directing or accomplishing any additional 
notification and/or development action.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran's service-connected postoperative 
residuals of a PUT have been rated under the provisions of 
38 C.F.R. § 4.115, Diagnostic Code (DC) 7518.  By rating 
action of September 1976, service connection for that 
disorder was granted and a noncompensable rating assigned 
from June 22, 1976.  A November 1998 rating action granted an 
increased rating from 0 percent to 20 percent, effective 
December 22, 1997.  By rating action of April 2000, the RO 
increased the rating from 20 percent to 30 percent, effective 
August 10, 1999.  By rating action of May 2004, the RO 
increased the rating from 20 percent to 40 percent, effective 
June 9, 1999.  

Under the criteria of DC 7518, a urethral stricture is rated 
as a voiding dysfunction.  A particular condition will be 
rated as urine leakage, frequency, or obstructed voiding.  

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials that must be changed less than 
twice a day warrants a 20 percent rating.  A 40 percent 
rating requires the wearing of absorbent materials that must 
be changed 2 to 4 times per day.  A 60 percent rating 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  
38 C.F.R. § 4.115.

With respect to urinary frequency, a daytime voiding interval 
between 1 and            2 hours, or awakening to void 3 to 4 
times per night warrants a 20 percent rating.  A 40 percent 
rating requires a daytime voiding interval less than 1 hour, 
or awakening to void 5 or more times per night.  40 percent 
is the maximum rating available for disability manifested by 
urinary frequency.  38 C.F.R. § 4.115.

With respect to obstructed voiding, urinary retention 
requiring intermittent or continuous catherization warrants a 
30 percent rating.  30 percent is the maximum rating 
available for disability manifested by obstructed voiding.  
38 C.F.R. § 4.115.

A.  A Rating In Excess of 20 Percent Prior to June 9, 1999

After reviewing the evidence of record, the Board finds that 
a rating in excess of   20 percent for postoperative 
residuals of a PUT is not warranted prior to June 9, 1999.  

December 1997 and March 1998 VA genitourinary clinical 
records show the veteran's complaint of urinary dribbling, 
but there was no indication that he wore absorbent materials 
or of the frequency with which he had to change them; that he 
had a daytime voiding interval less than 1 hour, or awoke to 
void 5 or more times per night; or that catheterization was 
required.  

Although on June 1998 VA examination the veteran stated that 
he wore a pad "on and off" because of stress incontinence, 
and that he had slight leakage requiring him to wear a pad 
"occasionally," these nonspecific statements of the 
frequency with which he had to change absorbent materials do 
not provide a basis for a rating in excess of 20 percent, 
inasmuch as they do not indicate that he had to change them    
2 to 4 times per day as to warrant a 30 percent rating, or 
more than 4 times per day as to warrant a 40 percent rating.  
The veteran did not indicate a daytime voiding interval, but 
did indicate awakening to void twice a night; however, this 
night-time voiding interval does not warrant a 40 percent 
rating, which requires awakening to void 5 or more times per 
night.  The examiner specifically noted that catheterization 
was not needed, as a result of which a 30 percent rating for 
obstructed voiding is not warranted.        

The record contains no additional pertinent genitourinary 
medical records prior to June 9, 1999 that provide clinical 
findings which might serve as a basis for the grant of a 
rating in excess of 20 percent for postoperative residuals of 
a PUT.  Hence, the Board finds that a rating in excess of 20 
percent for that disorder is not warranted under any 
pertinent provision of the rating schedule prior to June 9, 
1999, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  A Rating In Excess of 40 Percent Since June 9, 1999

By rating action of May 2004, the RO granted an increased 
rating to 40 percent for postoperative residuals of a PUT 
effective June 9, 1999, on the basis of a VA genitourinary 
clinical record that date that indicated that the veteran had 
urinary dribbling that required him to wear absorbent 
materials that had to be changed         4 times per day.

After reviewing the evidence of record, the Board finds that 
a rating in excess of   40 percent for postoperative 
residuals of a PUT is not warranted at any time on and after 
June 9, 1999.  

Although in his June 1999 Substantive Appeal the veteran 
stated that he had to wear absorbent materials that had to be 
changed at least 6 times per day, the Board finds that the 
probative value of this mere contention is outweighed by the 
abovementioned VA examiner's specific June 1999 medical 
notation that his absorbent materials only had to be changed 
4 times per day.  Further, this is consistent with other 
statements, as noted below.  As noted above, a voiding 
dysfunction requiring the wearing of absorbent materials that 
must be changed 2 to 4 times per day warrants a rating of no 
more than 40 percent. 

On August 1999 VA examination, the examiner noted, by way of 
medical history, that the veteran was incontinent of urine 
(actually, in retention with overflow incontinence) and 
catheterized himself between 1 and 3 times a day.  He voided 
3 to 5 times a day, but had a large residual which he 
catheterized at night.  The examination report did not note 
any change in the frequency with which the veteran had to 
change absorbent materials.

In a November 2001 statement, the veteran reported that he 
had to use an appliance or wear absorbent materials which had 
to be changed more than 4 times per day, and a March 2002 VA 
genitourinary clinical record indicated that the veteran had 
previously catheterized himself, but had discontinued this 
about 3 months ago because of dysuria.  In May 2002, the 
veteran testified at the Board hearing that he had to wear 
absorbent materials that had to be changed at least 5 times 
per day. However, the Board finds that the probative value of 
the veteran's 2001 contention and 2002 testimony is again 
outweighed by the March 2002 VA examiner's specific medical 
notations that his absorbent materials only had to be changed 
3 to 4 times per day, and that this frequency with which he 
had to change absorbent materials had persisted for many 
years, and the same VA physician's specific July 2002 medical 
certification that the veteran's voiding dysfunction required 
him to wear absorbent materials that had to be changed 2 to 4 
times per day, but not more than   4 times per day.  In fact, 
the Board notes that in a statement of March 2004, the 
veteran himself confirmed that his voiding dysfunction 
required him to wear absorbent materials that had to be 
changed only 2 to 4 times per day.  As noted above, a voiding 
dysfunction requiring the wearing of absorbent materials that 
must be changed 2 to 4 times per day warrants a rating of no 
more than 40 percent.
 
For the foregoing reasons, the Board finds that a rating in 
excess of 40 percent for postoperative residuals of a PUT is 
not warranted under any pertinent provision of the rating 
schedule since June 9, 1999, and the claim for a higher 
rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 20 percent for postoperative residuals 
of a PUT, prior to June 9, 1999, is denied.

A rating in excess of 40 percent for postoperative residuals 
of a PUT, on and after June 9, 1999, is denied.


REMAND

With respect to the claim for a rating in excess of 20 
percent for pelvic fracture residuals, the Board finds that 
the medical evidence currently of record is insufficient to 
fairly evaluate the claim on appeal.  Hence, specific 
additional development is warranted.

Appellate review discloses that the veteran's low back was 
last comprehensively examined on VA examination of August 
1999.  Since that examination, the veteran has alleged 
significantly increased low back disability, and the 
available medical record confirms his May 2002 hearing 
testimony showing regular follow-up treatment for this 
disability at the VA Medical Center (VAMC) in Northport, New 
York.  Recent March 2003 VA magnetic resonance imaging of the 
low back shows Grade I spondylolisthesis of L-5 on S-1 with 
pseudo-bulging.  The Board finds that the available medical 
evidence is unclear as to significant medical findings 
required to rate the veteran's low back over the last five 
years, namely, range of motion and whether or not there is 
ankylosis.  Under the circumstances, the Board finds that a 
new VA orthopedic examination would be helpful in resolving 
the question of the current degree of severity of the 
veteran's pelvic fracture residuals.  See 38 U.S.C.A. 
§ 5103A.   

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination.  The veteran is hereby advised that 
failure to report for the scheduled VA examination, without 
good cause, shall result in denial of the claim for increase.  
See 38 C.F.R. § 3.655(b) (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain all outstanding medical 
records of his continuing treatment at the Northport, New 
York VAMC for the low back disability at issue.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the Board finds that the RO should obtain 
and associate with the claims file all outstanding evaluation 
and/or treatment records for the veteran's low back and 
pelvic fracture residuals at issue from the Northport VAMC 
from January 2000 to the present time, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

The action identified above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Northport VAMC copies of all records of 
treatment and/or evaluation of the 
veteran's low back and pelvic fracture 
residuals from January 2000 to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  After all available records and/or 
responses have  been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of the low back at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies (to include  X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.      

The examiner should conduct range of 
motion testing of the low back (expressed 
in degrees, with standard ranges provided 
for comparison purposes), and 
specifically state whether there is 
ankylosis (and if so, whether it is 
favorable or unfavorable).  The physician 
should also render specific findings as 
to whether, during the examination, there 
is listing of the whole spine to the 
opposite side; a positive Goldthwaite's 
sign; and objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
low back.  If pain on motion is observed, 
he should indicate the point at which 
pain begins.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copy(ies )of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  

6.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish to him and his 
representative an appropriate SSOC that 
includes citation to all legal authority 
considered, and clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.       §§ 5109B, 
7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



